Citation Nr: 0926549	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-07 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO in 
Winston-Salem, North Carolina, dated in June 2006.  During 
the course of his appeal, the Veteran requested a Central 
Office hearing before the Board.  A statement from the 
Veteran, dated in June 2009, indicated that he wished to 
cancel his hearing.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he currently suffers from 
degenerative disc disease of the thoracolumbar spine due to 
multiple injuries sustained in service.  Specifically, he 
reports that he had various injuries to his back ranging from 
lumbosacral strain due to lifting a heavy object, to 
paravertebral muscle spasm due to a basketball injury, while 
in service, for which he was prescribed bed rest and physical 
therapy.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service treatment records dated from September 1971 to 
September 1973, along with a separation examination in May 
1974, show treatment for low back ache, mild muscle spasm in 
the paravertebral area, and pain, and include diagnosis of 
lumbosacral strain.  Post-service private treatment records, 
dated from August 2005 to January 2006, reflect treatment for 
low back pain, and show diagnoses of lumbago/low back pain, 
severe disc protrusion at L4-5 of the lumbar spine, 
degenerative disc disease at L4-L5 and L5-S1 with mild 
central canal narrowing at L4-L5 secondary to broad-based 
disc bulge, central disc protrusion and facet hypertrophy, an 
annular fissure at L4-L5, and a small right paracentral disc 
protrusion at L5-S1 with no central canal or neural foraminal 
narrowing.  Notably, a June 2006 VA medical opinion 
memorandum includes a brief annotation by a VA physician, 
which indicates an opinion that the Veteran's current back 
condition could not be associated with any in-service back 
disorder without resorting to mere speculation, due to a lack 
of adequate documentation of continued back pain and/or 
treatment since service.  Significantly, no additional 
medical information, description, or explanation was included 
in the memorandum apart from the requestor's cursory and 
somewhat inaccurate summary of the Veteran's in-service and 
post-service treatment records.  

The Board notes a Written Brief Presentation by the Veteran's 
representative, dated in June 2009, which reflects the 
contention that the June 2006 VA medical opinion memorandum 
is inadequate for rating purposes because the physician 
failed to provide any reasoning or justification to support 
his/her conclusion, and failed to adequately address the 
Veteran's in-service and post-service treatment records in 
his/her analysis.  The Board, in this instance, is inclined 
to agree with the Veteran's representative that a more 
thorough and detailed VA examination is warranted.  In this 
regard, the Board notes that there is no clear indication 
that the claims file was reviewed prior to the VA physician 
making his/her determination, and there is no clear 
indication that the examiner was, in fact, a physician or a 
qualified authority to render such an opinion.  Further, it 
is clear that the Veteran did not undergo a physical 
examination in junction with the rendering of this opinion.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the documented evidence of in-service 
injuries to the Veteran's back, the findings of a current low 
back disorder, and considering the general inadequacy of the 
VA medical opinion memorandum upon which the original RO 
denial was based, the Board finds that a VA examination with 
a medical opinion is warranted to properly adjudicate the 
claim.  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, could result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Upon remand, a corrective 
VCAA notice should be made.

In addition, in the notice of appeal received in March 2008 
the Veteran indicated that  he was receiving Social Security 
benefits. The duty to assist includes requesting information 
and records from the Social Security Administration which 
were relied upon in any disability determination.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996)                                                                                                                                                                                      

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should send the Veteran 
and his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information and 
evidence needed to establish a disability 
rating and an effective date for the 
disability on appeal, as outlined by the 
Court in Dingess/Hartman.  

2.  The AMC/RO should request that the 
Veteran and his representative identify 
any additional healthcare providers, that 
have treated him for his degenerative disc 
disease of the thoracolumbar spine, and 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record. 
 
3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA orthopedic 
examination by a qualified physician to 
determine the nature and etiology of any 
current low back pathology.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  

An opinion should be provided as to 
whether it is at least as likely as not 
that any current low back pathology had 
its onset in or is otherwise related to 
the Veteran's period of military service.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide detailed rationale, with 
specific references to the record, for any 
opinions provided.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  Once again, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

6.  The AMC/RO should readjudicate the 
claim for service connection.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




